DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 15, the claim(s) is directed to the abstract idea of calculating an arterial distensibility by finding the difference between the first pressure arterial radius and the second pressure arterial radius, dividing by the difference of the product of the first pressure and the first radius and the product of the second pressure and the second radius, and multiplying by two, and identifying vascular changes in the subject based at least on the arterial distensibility to determine when the subject has increased cardiovascular risk which are considered steps in a mental process.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because providing one of an arterial diameter or radius associated with a first pressure and providing one of an arterial diameter or radius associated with a second pressure are insignificant extrasolution data gathering activities. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of inputting cardiovascular data into a model to output a cardiovascular parameter and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. Dependent claims 21-24 also do not add significantly more to the exception.
Regarding Claims 21-24, the claims do not provide significantly more than the judicial exception as they merely explain how the mental process may be performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 6,984,207) (“Sullivan”) as evidenced by Karst et al (US 2012/0215117) (“Karst”) in view of McCombie et al (US 2010/0241011) and further in view of Yan (Continuous and noninvasive blood pressure measurement by pulse wave velocity : a new and systematic modeling methodology. Doctoral thesis, Nanyang Technological University, Singapore. 2012).
Regarding Claim 1, while Sullivan teaches a method for determining a blood pressure of a subject (Abstract, Col. 4, L. 30 – Col. 5, L. 8), the method comprising: 
measuring a transit time of a pulse wave between two points of an arterial segment or segments of the subject by capturing one or more waveforms or images using one or more sensors or imaging (Fig. 8, Col. 10, L. 16-25, sensors at multiple locations facilitate a measurement / characterization of pulse wave transit time and pulse wave velocity, Col. 8, L. 41-53, sensor waveforms); 
determining a value for pulse wave velocity within the arterial segment or segments of the subject (Col. 10, L. 16-25, sensors at multiple locations facilitate a measurement / characterization of pulse wave transit time and pulse wave velocity) based on the transit time and an arterial distance between the two points (Karst: [0005] it is known in the art that a pulse wave velocity may be characterized from a sensed pulse transit time in this manner); 
determining a value for flow velocity within the arterial segment or segments of the subject (Col. 4, L. 30 – Col. 5, L. 8);
determining a value for a fluid density and change in velocity parameters of the subject (Col. 4, L. 30 – Col. 5, L. 8); and 
generating a value for the blood pressure of the subject by applying a model that calculates blood pressure as a function of (1) a difference between the value for the pulse wave velocity and the value for the flow velocity in which the blood pressure is directly related to the value for the pulse wave velocity (Col. 4, L. 30 – Col. 5, L. 8).
Sullivan fails to teach 
determining a value for an arterial compliance parameter of the subject; and 
generating a value for the blood pressure of the subject by applying linear elasticity of a structure, that calculates blood pressure as a function of (1) a difference between the value for the pulse wave velocity and the value for the flow velocity and (2) the value for the arterial compliance parameter of the subject.
However McCombie teaches a cardiovascular monitoring system (Abstract) and further teaches that changes in velocity are proportional to compliance ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that one could reformat the equation of Sullivan with the parameters of compliance instead of the given change in velocity, dV as McCombie teaches that these values are inversely correlated and thus can be used in a simple substitution of one parameter for another to obtain predictable results of an accurately assessed blood pressure.
Yet their combined efforts fail to teach the model comprising a fluid-structure interaction incorporating conservation of mass and momentum for the fluid.
However Yan teaches a cardiovascular model (Abstract) wherein an equation derived to relate blood pressure and pulse wave velocity must be derived based on fluid structure interaction where mass and momentum are conserved (p80, 6.2.1 Wave equation in pulse wave propagation, “Pulse wave propagation in arterial system is a physical and physiological process. Some fundamental laws allow us to establish mathematical model for this process. It is shown that when an ideal artery is considered as a thin wall and flexible cylinder tube, Eq. (6.8) is derived based on mass conservation law, momentum conservation law, balance of force and constitutive relation in material mechanics”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the consideration of Yan into the model of Sullivan to ensure that the model reflects cardiovascular dynamics as closely as possible.
Regarding Claim 3, while Sullivan, Karst, Brand, Davis, and Yan teach the method of claim 1, their combined efforts fail to teach wherein the model of fluid-structure interaction comprises the equation                         
                            p
                            =
                             
                            
                                
                                    
                                        
                                            2
                                            (
                                            ρ
                                            D
                                            
                                                
                                                    P
                                                    W
                                                    V
                                                    -
                                                    u
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    1
                                    )
                                
                                
                                    D
                                
                            
                        
                    , where PWV is the pulse wave velocity, u is the flow velocity, ρ is the density of the fluid, and D is the arterial compliance parameter.  
However, it has been established  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, considering the fact it was well known in the prior art to use parameters such as flow velocity, pulse wave velocity, compliance, and density to estimate blood pressure, it would have been obvious to one of ordinary skill in the art to routinely experiment with different values of these parameters to find the optimal relationship.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as evidenced by Karst in view of McCombie and further in view of Yan as evidenced by Bonnefous (US 6,113,543).
Regarding Claim 2, Sullivan, Karst, McCombie, and Yan teach the method of claim 1, wherein the arterial compliance parameter comprises distensibility (Bonnefous: Col. 3, L. 5-10, compliance parameter comprises distensibility).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as evidenced by Karst in view of McCombie and further in view of Yan as evidenced by Sheer (US 2,658,505).
Regarding Claim 4, Sullivan, Karst, McCombie, and Yan teach the method of claim 1, wherein a peak pulse wave velocity is associated with a systolic pressure (Sheer: Col. 9, L. 75 – Col. 10, L. 16, pulse wave velocities are proportional to systolic, diastolic pressure).
Regarding Claim 5, Sullivan, Karst, McCombie, and Yan teach the method of claim 1, wherein a minimum pulse wave velocity is associated with a diastolic pressure (Sheer: Col. 9, L. 75 – Col. 10, L. 16, pulse wave velocities are proportional to systolic, diastolic pressure).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as evidenced by Karst in view of McCombie and further in view of Yan as evidenced by Lee et al (“Flow Quantification Using Fast Cine Phase-Contrast MR Imaging, Conventional Cine Phase-Contrast MR Imaging, and Doppler Sonography: In Vitro and In Vivo Validation”).
Regarding Claim 6, Sullivan, Karst, McCombie, and Yan teach the method of claim 1, wherein a peak flow velocity is associated with a systolic blood pressure (Lee: p1125, “Measurements of aortic and pulmonary artery peak systolic and minimum diastolic velocity and volume flow rate were then compared in…”).
Regarding Claim 7, Sullivan, Karst, McCombie, and Yan teach the method of claim 1, wherein a minimum flow velocity is associated with a diastolic blood pressure (Lee: p1125, “Measurements of aortic and pulmonary artery peak systolic and minimum diastolic velocity and volume flow rate were then compared in…”).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as evidenced by Karst in view of McCombie and further in view of Yan and further in view of Hatschek (US 5,309,916) as noted in Applicant IDS dated 8/01/2017.
Regarding Claim 16, while Sullivan, Karst, McCombie, and Yan teach the method of claim 1, their combined efforts fail to teach wherein determining the value for flow velocity includes at least one of: measuring the flow velocity using a sensor, or estimating the flow velocity based on scaling a physiological parameter associated with the flow velocity
However Hatschek teaches a cardiovascular monitoring system (Abstract) and further teaches that a value of flow velocity may be measured (Col. 11, L. 53 – Col. 12, L. 5, “Supply and detector, unit 61 is connected with an evaluation unit or device 65 and, during measuring, supplies it with the mentioned electrical signals or values which are a measure for the flow velocities at sensors 21, 23.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that a measurement of flow velocity by Hatschek would facilitate the processing of Babbs and Sullivan by automating the sampling of an input parameter of flow velocity.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as evidenced by Karst in view of McCombie and further in view of Yan and further in view of Babbs ("Noninvasive measurement of cardiac stroke volume using pulse wave velocity and aortic dimensions: a simulation study." Biomedical engineering online 13.1 (2014): 1-25.).
Regarding Claim 17, while Sullivan, Karst, McCombie, and Yan teach the method of claim 1, their combined efforts fail to teach wherein determining the value for the arterial compliance parameter includes at least one of: measuring the arterial compliance parameter using at least one of a sensor or imaging, or estimating the arterial compliance parameter based on a calculation or a population based estimate
However Babbs teaches an evaluation of arterial compliance parameter of a subject (Abstract, p3-4, Estimation of Aortic Wall Compliance) comprising measuring the arterial compliance parameter using at least one of a sensor or imaging, or estimating the arterial compliance parameter based on a calculation or a population based estimate (compliance determined by calculation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that a compliance of Sullivan, Karst, McCombie, and Yan may be calculated as taught by Babbs to provide as an input, to facilitate a final blood pressure determination.


Claim(s) 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbs ("Noninvasive measurement of cardiac stroke volume using pulse wave velocity and aortic dimensions: a simulation study." Biomedical engineering online 13.1 (2014): 1-25.) in view of Sullivan as evidenced by Karst and further in view of McCombie and further in view of Hatschek and further in view of Yan.
Regarding Claim 8, while Babbs teaches a method for determining an arterial compliance parameter of a subject (Abstract, p3, Estimation of Aortic Wall Compliance), comprising 
determining a value for pulse wave velocity within an arterial segment or segments of a subject (p3, Estimation of Aortic Wall Compliance);
Receiving a value for blood density of the subject (p3, Estimation of Aortic Wall Compliance);
Determining the arterial compliance parameter of the subject by applying a model of  linear elasticity of the structure, to calculate an arterial compliance parameter of the subject using provided values (p3, Estimation of Aortic Wall Compliance, compliance = volume of fluid in vessel / (density*(pulse wave velocity)2)) in which the arterial compliance parameter is inversely related to the flow corrected value for the pulse wave velocity.
Babbs fails to teach
measuring a transit time of a pulse wave between two points of an arterial segment or segments of the subject by capturing one or more waveforms or images using one or more sensors or imaging; 
determining a value for pulse wave velocity within the arterial segment or segments of the subject based on the transit time and an arterial distance between the two points; 
determining a value for flow velocity within the arterial segment or segments of the subject; 
determining a flow corrected value for the pulse wave velocity based on the value for the flow velocity; 
measuring a value for blood pressure of the subject; 3Application No.: 15/527,412Docket No.: 330P186A 
receiving a value for blood density of the subject; and 
determining the arterial compliance parameter of the subject by applying a model of fluid-structure interaction incorporating conservation of mass and momentum for a fluid, and linear elasticity of a structure, that calculates the arterial compliance parameter of the subject as a function of the flow corrected value for the pulse wave velocity, the value for the blood pressure, and the value for the blood density of the subject.
However Sullivan teaches a cardiovascular monitor (Abstract)
measuring a transit time of a pulse wave between two points of an arterial segment or segments of the subject by capturing one or more waveforms or images using one or more sensors or imaging (Fig. 8, Col. 10, L. 16-25, sensors at multiple locations facilitate a measurement / characterization of pulse wave transit time and pulse wave velocity, Col. 8, L. 41-53, sensor waveforms); 
determining a value for pulse wave velocity within the arterial segment or segments of the subject (Col. 10, L. 16-25, sensors at multiple locations facilitate a measurement / characterization of pulse wave transit time and pulse wave velocity) based on the transit time and an arterial distance between the two points (Karst: [0005] it is known in the art that a pulse wave velocity may be characterized from a sensed pulse transit time in this manner); 
determining a value for flow velocity within the arterial segment or segments of the subject (Col. 4, L. 30 – Col. 5, L. 8);
determining a flow corrected value for the pulse wave velocity based on the value for the flow velocity (Col. 4, L. 30 – Col. 5, L. 8); 
determining a value for a fluid density and change in velocity parameters of the subject (Col. 4, L. 30 – Col. 5, L. 8); and 
wherein equation 4 may be reorganized to reflect a model that calculates a change in velocity parameter of the subject as a function of the flow corrected value for the pulse wave velocity, the value for the blood pressure, and the value for the blood density of the subject (Col. 4, L. 30 – Col. 5, L. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that an alternative model, using the given parameters of pulse wave velocity and density, can be used as a simple substitution when finding an arterial compliance. Additionally, it was known in the art that changes in velocity are proportional to compliance (McCombie: [0053]) and thus the reorganized equation can be understood as a model for compliance. Thus one of ordinary skill in the art, would recognize that Sullivan’s model can be reorganized to utilize to similar parameters to find change in velocity as Babbs, which is inversely correlated to compliance (McCombie).
Yet their combined efforts fail to teach measuring a value for flow velocity within the arterial segment or segments of the subject.
However Hatschek teaches a cardiovascular monitoring system (Abstract) and further teaches that a value of flow velocity may be measured (Col. 11, L. 53 – Col. 12, L. 5, “Supply and detector, unit 61 is connected with an evaluation unit or device 65 and, during measuring, supplies it with the mentioned electrical signals or values which are a measure for the flow velocities at sensors 21, 23.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that a measurement of flow velocity by Hatschek would facilitate the processing of Babbs and Sullivan by automating the sampling of an input parameter of flow velocity.
Yet their combined efforts fail to teach:
The model comprising a fluid-structure interaction incorporating conservation of mass and momentum for the fluid.
However Yan teaches a cardiovascular model (Abstract) wherein an equation derived to relate blood pressure and pulse wave velocity must be derived based on fluid structure interaction where mass and momentum are conserved (p80, 6.2.1 Wave equation in pulse wave propagation, “Pulse wave propagation in arterial system is a physical and physiological process. Some fundamental laws allow us to establish mathematical model for this process. It is shown that when an ideal artery is considered as a thin wall and flexible cylinder tube, Eq. (6.8) is derived based on mass conservation law, momentum conservation law, balance of force and constitutive relation in material mechanics”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the consideration of Yan into the model of Babbs and Sullivan to ensure that the model reflects cardiovascular dynamics as closely as possible.
Regarding Claim 10, while Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein 
Babbs teaches that compliance is calculated by the equation of volume of fluid in vessel / (density*(pulse wave velocity)2)) (p3, Estimation of Aortic Wall Compliance), 
Sullivan teaches a flow corrected value for the pulse wave velocity and an equation that may be reordered as change in velocity = (0.5*density*(pulse wave velocity)2 – diastolic pressure) / density*flow velocity) (Col. 4, L. 30-59), and 
McCombie teaches that change in velocity is inversely proportional to compliance (See Claim 8 Rejection),
Which indicates a model for compliance may be determined from flow velocity, pulse wave velocity, and blood pressure, their combined efforts fail to teach wherein the model of fluid-structure interaction comprises:  
Populating any one of equations                         
                            D
                            =
                             
                            
                                
                                    
                                        
                                            ρ
                                            *
                                            
                                                
                                                    P
                                                    W
                                                    V
                                                
                                                
                                                    f
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    p
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     
Or		                        
                            D
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                =
                                                                1
                                                            
                                                            
                                                                N
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    ρ
                                                                    *
                                                                    
                                                                        
                                                                            P
                                                                            W
                                                                            V
                                                                        
                                                                        
                                                                            f
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                    -
                                                                     
                                                                    
                                                                        
                                                                            p
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                            
                                                            i
                                                        
                                                    
                                                
                                                
                                                    N
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    
where PWVf is the flow corrected value for the pulse wave velocity, ρ is the density of the fluid, and p is the blood pressure, and N is the number of vessels within arterial segment or segments.
However, it has been established  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, considering the fact it was well known in the prior art to use parameters such as flow velocity, pulse wave velocity, compliance, and density to estimate blood pressure, it would have been obvious to one of ordinary skill in the art to routinely experiment with different values of these parameters to find the optimal relationship.
Regarding Claim 18, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein determining the flow corrected value for the pulse wave velocity includes determining a difference between the value for the pulse wave velocity and the value for the flow velocity (See Claim 8 Rejection).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbs in view of Sullivan as evidenced by Karst and further in view of McCombie and further in view of Hatschek and further in view of Yan as evidenced by Bonnefous.
Regarding Claim 9, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein the arterial compliance parameter comprises distensibility (Bonnefous: Col. 3, L. 5-10, compliance parameter comprises distensibility).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbs in view of Sullivan as evidenced by Karst and further in view of McCombie and further in view of Hatschek and further in view of Yan as evidenced by Sheer.
Regarding Claim 11, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein a peak pulse wave velocity is associated with a systolic pressure (Sheer: Col. 9, L. 75 – Col. 10, L. 16, pulse wave velocities are proportional to systolic, diastolic pressure).
Regarding Claim 12, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein a minimum pulse wave velocity is associated with a diastolic pressure (Sheer: Col. 9, L. 75 – Col. 10, L. 16, pulse wave velocities are proportional to systolic, diastolic pressure).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbs in view of Sullivan as evidenced by Karst and further in view of McCombie and further in view of Hatschek and further in view of Yan as evidenced by Lee.
Regarding Claim 13, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein a peak flow velocity is associated with a systolic blood pressure (Lee: p1125, “Measurements of aortic and pulmonary artery peak systolic and minimum diastolic velocity and volume flow rate were then compared in…”).
Regarding Claim 14, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, wherein a minimum flow velocity is associated with a diastolic blood pressure (Lee: p1125, “Measurements of aortic and pulmonary artery peak systolic and minimum diastolic velocity and volume flow rate were then compared in…”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbs in view of Sullivan as evidenced by Karst and further in view of McCombie and further in view of Hatschek and further in view of Yan and further in view of Lading et al (US 2013/0331678) (“Lading”).
Regarding Claim 19, Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan teach the method of claim 8, their combined efforts fail to teach where the value for blood density of the subject is an estimate of blood density based on values for blood density associated with a population having characteristics similar to that of the subject.  
However Lading teaches a cardiovascular monitoring technique (Abstract) and teaches utilizing blood density in a calculation ([0089]) and determining the blood density as an estimate from a population ([0095], [0152]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the estimated blood density values from ‘tabulated values’ as taught by Lading for calculation of Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan to simplify system by not requiring an additional sensing component to measure a subject’s blood density. 





Allowable Subject Matter
Claim(s) 15 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101 rejections set forth in this Office action.

Response to Arguments
Applicant’s argument filed 3/28/2022 with respect to the 35 USC 101 rejections of claims 1, 2, 4-9, 11-14, and 16-19, that the claims provide significantly more than the abstract idea of providing input cardiovascular data to a model to output a cardiovascular parameter and provide an improvement over previous methods of tracking vascular changes of a subject to determine increased cardiovascular risk, has been fully considered and is persuasive. Similar to example guidance 35, the claims recite a combination of steps that operates in a non-conventional and non-generic way by using measurement of pulse wave velocity combined with a model of fluid structure to monitor blood pressure and arterial distensibility of a subject. While Yan relates the determination of pulse wave velocity and blood pressure with fluid-structure interaction, the utilization of compliance or a subtraction of flow velocity are not included. Examiner thus now contends these claims represent a non-conventional and non-generic way to practically perform the cardiovascular evaluation while utilizing well-understood parameters with a model that accounts for how fluid and structure affect one another.
Applicant’s remaining amendments and arguments filed 4/06/2020 with respect to the 35 USC 101 rejections of claims 15 and 21-24 and have been fully considered, but are not persuasive. 
Applicant first argues that the claims do not recite mental processes. Examiner respectfully disagrees. The steps of calculating and identifying changes are understood as mental observations or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52.
Applicant’s second argument is that the claims provide significantly more than the abstract idea of providing input cardiovascular data to a model to output a cardiovascular parameter and provide an improvement over previous methods of tracking vascular changes of a subject to determine increased cardiovascular risk. Similar to example guidance 35, the claims recite a combination of steps that operates in a non-conventional and non-generic way by using measurement of pulse wave velocity combined with a model of fluid structure to monitor blood pressure and arterial distensibility of a subject. Examiner respectfully disagrees. First, Examiner notes that in example 35, the combination of steps in a non-conventional manner provide ‘more than’ the conventional process and address unique problems (‘However, the combination of the steps … operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions’). In Claim 15, it is unclear what unique problem is being solved. These claims further do not require the use of the fluid-structure interaction model, and thus are not an improvement in that sense. The rejection stands.
Applicant’s amendments and arguments filed 3/28/2022 with respect to the 35 USC 103 rejections and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan, Karst, McCombie, and Yan for claim 1 and Babbs, Sullivan, Karst, McCombie, Hatschek, and Yan for claim 8. Dependent claims remain rejected based on their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791